Citation Nr: 0214050	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  97-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.  

2.  Entitlement to an initial compensable rating for left 
testicle loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1976 to 
June 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 10 
percent rating for degenerative joint disease of the left 
knee with chondromalacia of the patella, post arthroscopy, 
and an initial noncompensable rating for left testicle loss 
from July 1995.  


FINDINGS OF FACT

1.  The veteran's left knee often buckles backwards.  

2.  The veteran's left knee disability results in some 
limitation of motion, laxity, and pain; left knee flexion is 
to 105-110 degrees and extension is to 0 degrees with no 
weakness, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, deformity, 
atrophy of disuse, instability of station, or interference 
with sitting or standing.  

3.  Occasional mild to moderate pain in the area of the 
absent left testicle was objectively shown at the March 1999 
and January 2001 VA examinations.  

4.  The January 2001 VA examination confirmed the loss of 
only the left testicle and no atrophy has been shown in the 
right testicle.  



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for 
degenerative joint disease of the left knee with 
chondromalacia of the patella, post arthroscopy, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2001).  

2.  The criteria for an initial 10 percent rating for left 
testicle loss are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.115b, Diagnostic Codes 7523, 7524, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  In this case, the RO obtained the 
available service medical records and medical records from 
the identified health care providers.  The veteran received 
VA examinations, filed lay statements with the RO, and 
declined the opportunity for a hearing.  The RO's July 200, 
January 2001, and April 2001 letters to the veteran, the 
August 1996 and April 2001 rating decisions, and the January 
1997, May 1999, December 1999, June 2000, and March 2002 
statements of the case informed the veteran of the applicable 
laws and regulations, including provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that the VA would obtain the available records in 
the custody of a federal department or agency, including 
service and VA medical records, and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, and it still 
remained his ultimate responsibility to obtain any private 
medical evidence and lay statements needed to support his 
claim.  Since the veteran was informed of the applicable laws 
and regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and the VA also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  


Entitlement to an initial rating in excess of 10 percent for
degenerative joint disease of the left knee with 
chondromalacia of the patella,
post arthroscopy

The August 1996 rating decision granted service connection 
and an initial 10 percent rating for degenerative joint 
disease of the left knee with chondromalacia of the patella, 
post arthroscopy, from July 1995, and the veteran perfected 
an appeal of the initial rating.  The April 2001 rating 
decision continued the 10 percent rating.  

The veteran's degenerative joint disease of the left knee is 
currently evaluated under the criteria for traumatic 
arthritis.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5010.  
Given the diagnoses and findings of records, the Board will 
consider whether a rating in excess of 10 percent is 
warranted under the criteria for other impairment of the knee 
(Diagnostic Code 5257), limitation of motion of the knee 
(Diagnostic Codes 5260 and 5261), and degenerative and 
traumatic arthritis (Diagnostic Codes 5003 and 5010) since 
July 1995, right after the veteran's June 1995 separation 
from service.  

The Board will first consider the rating criteria for other 
impairment of the knee because the July 2002 VA examiner 
noted frequent left knee buckling.  Recurrent subluxation or 
lateral instability of the knee is assigned an evaluation of 
10 percent for slight impairment, 20 percent for moderate 
impairment, and 30 percent for severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Although instability and 
buckling were rare from April 1996 to August 1999, laxity 
tests in January 2001 revealed a half-centimeter of laxity on 
the anterior and posterior drawer test and trace laxity on 
the Lachman's test.  The July 2002 VA examiner found that the 
veteran's left knee was unstable at times but often buckled 
backwards.  Resolving all reasonable doubt in the veteran's 
favor, he will be deemed to have moderate impairment of the 
left knee from frequent buckling.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of  the doubt to 
the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2001).  
An initial 20 percent rating is established under the 
criteria for other impairment of the knee.  

Limitation of left knee motion, by itself, cannot support a 
higher rating.  Limitation of flexion of a leg is assigned a 
noncompensable evaluation if limited to 60 degrees, a 10 
percent evaluation if limited to 45 degrees, a 20 percent 
evaluation if limited to 30 degrees, and a 30 percent 
evaluation if limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
assigned a noncompensable evaluation if limited to 5 degrees, 
a 10 percent evaluation if limited to 10 degrees, a 20 
percent evaluation if limited to 15 degrees, a 30 percent 
evaluation if limited to 20 degrees, a 40 percent evaluation 
if limited to 30 degrees, and a 50 percent evaluation if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  The worst range of left knee motion was flexion to 105 
degrees, active, and 110 degrees, passive, at the January 
2001 VA examination and extension to zero degrees at the 
April 1996, March 1999, and August 1999 VA examinations.  The 
veteran was able to flex his left knee well past the 
60 degrees limitation required for the minimum noncompensable 
rating under Diagnostic Code 5260 and extend his left leg 
well past the 5 degrees limitation required for the minimum 
noncompensable rating under Diagnostic Code 5261.  

Interestingly, the functional loss and pain due to the 
veteran's left knee disability support an increased rating.  
Where evaluation is based on limitation of motion, as it is 
under Diagnostic Codes 5260 and 5261, the existence of 
functional loss and pain, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1991).  In October 1996, the 
veteran expressed disappointment that left knee pain 
prevented him from climbing up into a helicopter and working 
as a helicopter mechanic, as he had done in service, and he 
repeatedly expressed his desire to qualify for VA vocational 
rehabilitation.  In June 1999 and August 1999, he reported 
working as a security guard but having to sit down for a bit 
after walking just 100 yards.  The August 1999 VA examiner 
noted that the veteran had been able to run 2-1/2 miles just 
three to four years ago, albeit with pain, and opined that 
degenerative disease of the left knee had caused increasing 
functional limitation over the past three to four years.  In 
March 1999 and January 2001, the veteran reported having pain 
twice a month for twenty minutes at a time, for which he took 
Tylenol or aspirin but no prescription pain medications.  
There was marked crepitus in April 1996 and August 1999 and 
tenderness on palpation and grinding in July 2002.  Although 
instability and buckling were rare from April 1996 to August 
1999, the January 2001 laxity test revealed a half-centimeter 
of laxity on the anterior and posterior drawer test and trace 
laxity on the Lachman's test, and the July 2002 VA examiner 
stated that the veteran's left knee often buckled backwards 
and became unstable at times.  In August 1999, squatting was 
quite painful but the veteran was able to squat all the way 
to the floor; then he had to push himself off the floor to 
rise because of left knee pain, and he could not hop on his 
left leg.  He experienced occasional swelling in March 1999 
and August 1999 and left knee pain while kneeling in August 
1999, climbing stairs in January 2001, and weight-bearing in 
July 2002.  He went from walking with a normal gait in March 
1999 and January 2001 to having difficulty with prolonged 
walking in July 2002.  The veteran's symptoms all help to 
justify raising the veteran's disability rating to 20 
percent.  A rating greater than 20 percent is not warranted 
because the veteran has no actual limitation of left knee 
motion and because the medical evidence shows no weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movement smoothly, deformity, atrophy of 
disuse, instability of station, or interference with sitting 
or standing.  

While degenerative arthritis in the left knee was 
demonstrated by April 1996, October 1997, and August 1999 VA 
x-rays, the veteran is already in receipt of the maximum 
10 percent rating available when limitation of motion is 
noncompensable.  See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCREC 9-98 (August 14, 1998); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003 and 5010; Degmetich v. Brown, 104 F. 3d 
1328, 1331 (Fed. Cir. 1997).  

In conclusion, an initial rating of 20 percent, but no 
higher, is established.  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The symptomatology associated with the veteran's left 
knee disability does not more nearly approximate the criteria 
for higher evaluation, and the evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).  


Entitlement to an initial compensable rating for left 
testicle loss

The August 1996 rating decision granted service connection 
and an initial noncompensable rating for left testicle loss 
from July 1995, and the veteran perfected a timely appeal of 
the initial noncompensable rating.  The April 2001 rating 
decision continued the noncompensable rating.  

The veteran's left testicle loss is currently evaluated under 
the criteria for complete atrophy of one testis.  See 
38 C.F.R. §§ 4.115b, Diagnostic Code 7523.  Given the 
diagnoses and findings of record, the Board will consider 
whether a compensable rating is warranted under the criteria 
for superficial scars (Diagnostic Codes 7803, 7804, and 
7805), atrophy of the testis (Diagnostic Code 7523), and 
removal of the testis (Diagnostic Code 7524) since July 1995, 
immediately after the veteran's June 1995 separation from 
service.  

The superficial scar resulting from the 1979 left varicocele 
ligation merits a 10 percent rating, which is assigned for a 
superficial scar that is poorly nourished with repeated 
ulceration or tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  The 
medical evidence revealed tenderness and pain on objective 
demonstration because there was occasional mild to moderate 
pain in the area of the left varicocele ligation shown at the 
March 1999 VA examination and slight discomfort upon 
palpation of the tissue superior to the absent left testicle 
shown at the January 2001 VA examination.  While the veteran 
testified that he had left testicle pain every three months, 
objective pain was noted at the last two VA examinations.  
Resolving all reasonable doubt in the veteran's favor, the 
veteran will be deemed to have a superficial scar that is 
tender and painful on objective demonstration.  See 38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.  

Other scars are rated on limitation of function of part 
affected, which in this case is the left testicle.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7805.  Complete atrophy of the 
testis is assigned a noncompensable rating for one and a 20 
percent rating for both.  38 C.F.R. § 4.115b, Diagnostic Code 
7523.  Complete removal of the testis is assigned a 
noncompensable rating for one and a 30 percent rating for 
both.  38 C.F.R. § 4.115b, Diagnostic Code 7524.  The left 
testicle was slightly atrophic at the August 1979 VA 
examination but after removal of the left testicle during a 
later left varicocele ligation and left orchiectomy in 1979, 
atrophy appeared no more in the medical evidence.  The 
January 2001 VA examination confirmed the loss of only the 
left testicle, and the medical evidence continued to show 
that the right testicle was present with no atrophy.  Under 
these circumstances, a compensable rating is not justified 
for atrophy or removal of both testicles.  

An initial 10 percent rating, but no higher, is warranted.  
The symptomatology associated with the veteran's left 
testicle loss does not more nearly approximate the criteria 
for higher evaluation, and the evidence is not so evenly 
balanced that there is doubt as to any material issue.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7; Ortiz, 274 F.3d 
at 1365.  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The veteran's service-
connected left knee and left testicle disabilities do not 
cause marked interference with employment or frequent 
hospitalizations.  The veteran currently works as a security 
guard, and he loses no time from work because of physical 
therapy or any other documented medical treatment.  Referral 
for consideration of an extraschedular rating is not 
currently warranted.  



ORDER

Entitlement to an initial 20 percent rating for degenerative 
joint disease of the left knee with chondromalacia of the 
patella, post arthroscopy, is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.  

Entitlement to an initial 10 percent rating for left testicle 
loss is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

